Citation Nr: 1045965	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO. 10-27 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for gunshot 
wound, right hand, muscle group IX, with traumatic arthritis, 
third metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1948 to April 
1952, including combat service during the Korean War.  His 
decorations include the Korean Service Medal with five Bronze 
Service Stars, the Korean Presidential Citation, and the Purple 
Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in Detroit, 
Michigan.

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his right hand 
is his major extremity.

2.  There medical evidence shows that the Veteran's gunshot wound 
injury of the right hand, muscle group IX, with traumatic 
arthritis, is not manifested by limitation of motion or ankylosis 
of any portion of the Veteran's right hand.

3.  The Veteran has moderate incomplete paralysis of the ulnar 
nerve, manifested by pain and an inability to grip things or hold 
a pen, due to his gunshot wound injury of the right hand.

4.  The Veteran has a painful scar in the palm of his right hand 
due to his gunshot wound injury of the right hand.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for gunshot 
wound, right hand, muscle group IX, with traumatic arthritis, 
third metacarpal, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.41, 4.69, 4.71a, 
Diagnostic Code (DC) 5010-5309 (2010).

2.  The criteria for a separate 30 percent rating, and no higher, 
for moderate incomplete paralysis of the ulnar nerve, due to the 
gunshot wound, right hand, muscle group IX, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.41, 
4.124a, DC 8516 (2010).

3.  The criteria for a separate 10 percent rating, and no higher, 
for the painful scar to the palm of the right hand, due to the 
gunshot wound, muscle group IX, are met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.41, 4.118, DC 
7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board observes that VA fulfilled its 
duties to notify and assist the Veteran in the development of his 
service connection claims.  Sufficient evidence is available to 
reach a decision and the Veteran is not prejudiced by appellate 
review at this time.

The Veteran filed this claim in January 2009, and in May 2009, 
prior to the rating decision under appeal, VA sent the Veteran a 
letter informing him of the evidence necessary to establish his 
increased rating claim.  He was notified of what was necessary to 
establish his claim, what evidence he was expected to provide, 
and what VA would obtain on his behalf.  He was also informed of 
the relevant rating criteria, the particular evidence that would 
be helpful in establishing his claim, and the type of evidence 
necessary to establish an effective date or a disability rating. 
Thus, the letter satisfied VA's notice requirement.  38 C.F.R. § 
3.159(b)(1) (2010); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008). 

VA also has a duty to assist the Veteran in substantiating his 
claim under 38 C.F.R. § 3.159(c), (d) (2010).  Here, the 
Veteran's statements, his service treatment records, and post 
service VA treatment records have been associated with the claims 
folder.  The Veteran was afforded several VA examinations over 
the years, as well as one during this appeal period in 
particular, and the reports of each examination are of record and 
were reviewed by the Board.  The Veteran was given the 
opportunity, but has not notified VA of any additional available 
relevant records with regard to his claim.

The Veteran was also afforded a Board hearing in October 2010 and 
the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 
488 (2010), the United States Court of Appeals for Veterans 
Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2010) requires 
the Veterans Law Judge (VLJ) who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the undersigned VLJ noted 
the basis of the prior determinations and noted the elements of 
the claims that were lacking to substantiate the Veteran's claims 
for benefits.  In addition, the VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim.  In fact, the Veteran was able to 
provide pertinent evidence as to the current severity of his 
symptoms, which was considered in this decision.  Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2), nor has identified 
any prejudice in the conduct of the Board hearing. By contrast, 
the hearing focused on the elements necessary to substantiate the 
claim and the Veteran, through his testimony, demonstrated that 
he had actual knowledge of the elements necessary to substantiate 
his claim for benefits.  As such, the Board finds that, 
consistent with Bryant, the undersigned VLJ complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claims based on the current record.

Increased Rating

The Veteran is seeking a rating in excess of 10 percent disabling 
for his service connected residuals of a gunshot wound to the 
right hand. Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding 
the extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In considering the severity of a disability, it is 
essential to trace the medical history of the Veteran. 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the elements 
of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in this decision is, therefore, 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Veteran was initially granted service connection for the 
residuals of a gunshot wound to his right hand by way of the 
February 1953 rating decision.  The Veteran filed this claim for 
an increase in January 2009. 

The Veteran is presently in receipt of a 10 percent rating for 
this disability under Diagnostic Code (DC) 5010-5309.  The former 
evaluates for limitation of motion due to degenerative joint 
disease, and the latter rates for muscle injury.  DC 5010 is 
found within 38 C.F.R. § 4.71a.  Significantly, the provisions of 
38 C.F.R. § 4.71a expressly provide for the application of 
different rating criteria depending upon whether a Veteran's 
minor (non-dominant) or major (dominant) side is being evaluated.  
See 38 C.F.R. § 4.69.  Because the Veteran in this case is right-
hand dominant, his gunshot wound disability affects his major, 
dominant side.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is applied 
for each such major joint or group of minor joints affected by 
limitation of motion.  Where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations, a 20 
percent evaluation is assigned.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 and 5010.

The rating criteria provides that for the purpose of rating 
disability due to arthritis, multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities are considered groups of minor joints, ratable on a 
parity with major joints.  38 C.F.R. § 4.45(f) (2010).

Under DC 5309, Muscle Group IX involves the intrinsic muscles of 
the hand, including the thenar eminence, the short flexor, 
opponens, abductor, and adductor of the thumb, hypothenar 
eminence, the short flexor, opponens, and abductor of the little 
finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei.  
Muscle Group IX functions to supplement the strong grasping 
movements of the forearm muscles with delicate manipulative 
movements.  38 C.F.R. § 4.73 (2010).  The note that follows 
states that because the hand is so compact a structure, isolated 
muscle injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc., and therefore such an 
injury is rated based on limitation of motion with a minimum 10 
percent disability evaluation.  Id. 

The Board notes that there is no basis upon which to grant an 
increase based upon the limitation of motion of the Veteran's 
right hand. He is presently in receipt of the DC 5309 minimum.  
The Board is examining all other options for an increase based 
upon limitation of motion of the hand. 

In June 2009, the Veteran was afforded a VA compensation 
examination to assess the severity of his right hand disability, 
to include arthritis and third metatarsal deformity.  He reported 
that his disability is manifested by pain and that he treats with 
Tylenol.  Physical examination revealed no objective evidence of 
pain during active range of motion for any of the Veteran's 
fingers.  Extension of the DIP Joint, PIP Joint, and MP Joint 
were all noted as normal.  No objective evidence of pain or loss 
of motion was noted after repetitive motion for any portion of 
the hand.  The residuals related to weakness and inability to 
grip were noted, and are discussed in further detail with regard 
to the neurological findings, below.

Since the particular aspect of the Veteran's gunshot wound 
disability discussed in this section pertains to limitation of 
motion of the hand, DC 5215 would generally be the most 
appropriate diagnostic code to apply.  This code provides, at 
most, a 10 percent rating, irrespective of whether the disability 
is affecting the major or minor wrist. Such limitation of motion 
is described in Note (1).  "For the index, long, ring, and 
little fingers (digits II, III, IV, and V), zero degrees of 
flexion represents the fingers fully extended, making a straight 
line with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints flexed to 
30 degrees, and the thumb (digit I) abducted and rotated so that 
the thumb pad faces the finger pads.  Only joints in these 
positions are considered to be in favorable position. For digits 
II through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint has 
a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 80 
degrees of flexion.  38 C.F.R. § 4.71a, DC 5215, Note (1).  In 
this case, the Veteran already has a 10 percent rating.

The Board also finds no other basis to assign a disability rating 
higher than 10 percent for the Veteran's gunshot wound residuals 
involving the right hand. The Board has reviewed DC 5214 through 
5230, and an increase is warranted under these rating criteria 
with a showing of ankylosis of the wrist, multiple digits, or the 
thumb.  The evidence in this case does not show that the 
Veteran's right hand, or any portion thereof, is ankylosed.  
Ankylosis is "[s]tiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint." Disney v. Brown, 9 Vet. App. 79, 81 (1996); (Stedman's 
Medical Dictionary 87 (25th ed.) (1990)).  Again, the VA examiner 
clearly reported normal range of motion throughout the Veteran's 
hand.  Thus, an increase is not warranted.

In DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995), the Court 
held that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss cause additional 
disability must be considered. See 38 C.F.R. 4.40, 4.45, and 
4.59.  Again, the June 2009 VA examiner concluded that there were 
no additional degrees of motion lost due to pain, and actually 
that there was no pain with repetitive use.  Moreover, 
consideration of functional loss due to pain is not required 
when, as in this case, the current rating is the maximum 
disability rating available for limitation of motion.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Here, the evidence of 
record simply does not support a finding that a higher rating is 
warranted for the Veteran's right hand disability. The minimum 10 
percent evaluation assigned under DC 5309 is most appropriate in 
this case.

Separate Ratings

Separate ratings for separate manifestations of the Veteran's 
disability are appropriate in this case. Pyramiding, the 
evaluation of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be avoided. 
38 C.F.R. § 4.14. It is possible, however, for a Veteran to have 
separate and distinct manifestations attributable to the same 
injury, which would permit a rating under several diagnostic 
codes.  The critical element permitting the assignment of 
multiple ratings under several diagnostic codes is that none of 
the symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  That is true 
in this case.

Nerve Involvement

The Veteran's original disability involved a through and through 
injury to the palm of his right hand, with a fracture of the 
third metacarpal, as well as with ulnar nerve injury.  See May 
1951 treatment records.  The Veteran has historically shown 
disability related to that injury, which has included a pain and 
diminishing ability to grip and otherwise function with his right 
(dominant) hand.  At the time of the November 2008 VA 
examination, he reported "chronic, persistent, sharp to dull 
aching-type pain with severity from 5 to 9, which increased with 
use of the right hand, as well as with differing weather 
conditions.  He reported difficulty grasping, twisting and 
lifting with his right hand, due to pain.  His right hand was 
reported as weaker than his left and he noted difficulty holding 
onto items. Writing was noted as limited. The examiner noted 
"weakness of muscle group 9, with moderate effect on activities 
of daily living."

In June 2009, the Veteran was again examined.  He reported pain 
of a 7 on a scale of 1 to 10, which was becoming progressively 
worse.  The examiner noted a decrease in right hand strength and 
dexterity, as well as difficulty with pushing, lifting, holding 
and grasping.  The Veteran reported an inability to carry more 
than 10 pounds, and an inability to write continuously.

The Veteran provided testimony at the October 2010 Travel Board 
Hearing, which was consistent with the evidence found in the VA 
examination reports. He reported dropping things. See transcript 
at page 3. He also reported pain from his hand up to his 
shoulder, as well as an inability to close his fist due to that 
pain. Id. at page 4. The Veteran again noted that he is unable to 
write, because the pain prevents him from being able to squeeze a 
pen.  Id. at page 6.

Although, the VA examiners fail to address the particular nerve 
involved in this case, the historical medical evidence shows that 
the original gunshot wound involved the ulnar never.  Under 
38 C.F.R. § 4.124a, Diagnostic Code 8516, complete paralysis of 
the ulnar nerve, the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked in 
dorsal interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers cannot spread the fingers 
(or reverse), cannot adduct the thumb; flexion of the wrist 
weakened, warrants a 70 percent rating, when it involves the 
dominant hand. Incomplete paralysis warrants a 50 percent rating 
if severe, a 30 percent rating if moderate, and a 10 percent 
rating if mild.  With respect to diseases of the peripheral 
nerves, the term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis for a particular nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  When 
the involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a. In this 
case, the functional loss associated with constant pain plus an 
inability to grip things, dropping things, and the inability to 
write with a pen, warrants a finding that the disability 
associated with the ulnar nerve is moderate in nature. It is more 
than a sensory impairment, but does not rise to the level of 
"severe."  Thus, under DC 8516, a separate 30 percent rating is 
warranted for the impairment of the ulnar nerve that is due to 
the service-connected gunshot wound.

Scar

The Board must also consider a separate compensable rating for 
the Veteran's scar relative to this disability.  In November 
2008, a VA examiner noted a hyperpigmented scar over the dorsal 
aspect of the right third metatarsal and hyperpigmented area on 
the palmar aspect of the third metatarsal area where the shrapnel 
exited the hand.  There was no reported adherence to the 
underlying structure, and no pain noted at that time.  The scar 
was not discussed at the June 2009 VA examination.  However, the 
Veteran testified at the October 2010 Travel Board hearing as to 
the current severity of the scar. He reported that it is painful, 
especially when he moves his hand.  See hearing transcript at 
page 9. He also reported that it is tender to the touch.  Id. at 
page 10.

The Veteran can attest to factual matters of which he has first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Veteran is also competent to report what comes to 
him through his senses and symptomatology that is observable and 
identifiable by lay people.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  In this 
case, the pain around the Veteran's scar is clearly observable by 
way of his senses.  The Board has no reason to question his 
competency or credibility in attesting to this fact.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The 
Veteran's scar is painful.  Thus, a separate 10 percent 
evaluation is allowable under See 38 C.F.R. § 4.118, DC 7804 
(2010).

However, the competent medical evidence of record does not show 
that this scar has an area of at least 12 square inches (77 sq. 
cm.)  Accordingly, there is no basis to award a separate 
compensable evaluation for scars in excess of the 10 percent 
allowed for a painful scar. See 38 C.F.R. § 4.118, DC 7801.

To the extent that the Veteran has asserted that he warrants more 
than a 10 percent evaluation for the limitation of motion related 
to the muscle injury, or more than a 30 percent evaluation for 
the ulnar nerve involvement, or more than a 10 percent rating for 
the scar, the Board finds that the preponderance of the evidence 
does not support his contentions, for all the reasons stated 
above.  The Board must weigh all of the evidence and finds that 
the preponderance of it warrants the ratings discussed, above, 
and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  Further, the Board finds no basis upon 
which to predicate assignment of "staged" ratings at any time 
during the appeal period.

Finally, the disabilities do not warrant referral for extra-
schedular consideration. In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1). 
There is a three-step analysis for determining whether an extra-
schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
First, there must be a comparison between the level of severity 
and symptomatology of the service-connected disability and the 
criteria found in the rating schedule to determine whether the 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id.  The Board finds that no exceptional 
or unusual factors are in evidence, such as marked interference 
with employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.  The rating criteria 
contemplate the Veteran's disability, residuals of a gunshot 
wound to the right hand, which include painful motion, ulnar 
nerve impairment, and a painful scar and are thus adequate to 
evaluate the disability and referral for consideration of the 
extraschedular rating is not warranted.  


ORDER

A rating in excess of 10 percent for gunshot wound injury of the 
right hand, muscle group IX, with traumatic arthritis, is denied.

Subject to the law and regulations governing payment of monetary 
benefits, a 30 percent disabling evaluation for moderate 
impairment of the ulnar nerve resulting from the gunshot wound 
injury of the right hand is granted.

Subject to the law and regulations governing payment of monetary 
benefits, a 10 percent disabling evaluation for the scar 
resulting from the gunshot wound injury of the right hand is 
granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


